IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


MICHAEL SCHRINER & ROBIN        : No. 232 EAL 2014
SCHRINER (H/W)                  :
                                :
                                : Petition for Allowance of Appeal from the
           v.                   : Order of the Superior Court
                                :
                                :
ONE BEACON INSURANCE COMPANY :
D/B/A ONE BEACON GROUP AND      :
LOOKER, WOLFE & GEPHART         :
INSURANCE AGENCY AND DAVID W. :
KNAUER, ESQUIRE AND KNAUER &    :
ASSOCIATES, LSC CUNNINGHAM &    :
CHERNICOFF, PC AND JORDAN D.    :
CUNNINGHAM, ESQUIRE             :
                                :
                                :
PETITION OF: MICHAEL SCHRINER & :
ROBIN SCHRINER (H/W)            :


                                   ORDER


PER CURIAM

      AND NOW, this 18th day of November, 2014, the Petition for Allowance of

Appeal is DENIED.